        Case 2:17-cr-00037-FB Document 643 Filed 10/22/19 Page 1 of 1



SCOTT KEITH WILSON, I Federal Public Defender (#7347)
BRETTA PIRIE, Assistant Federal Defender (# 10093)
FEDERAL PUBLIC DEFENDER
DISTRICT OF UTAH
Attorneys for Defendant
46 West Broadway, Suite 110
Salt Lake City, Utah 84101
Telephone: (801) 524-4010
Fax: (801) 524-4060



                 IN THE UNITED STATES DISTRICT COURT

                  DISTRICT OF UTAH, CENTRAL DIVISION


 UNITED STATES OF AMERICA,
                                            APPEARANCE OF COUNSEL
  Plaintiff,
                                                Case No. 2:17-CR-37 FB
 v.

 CLAUD R. KOERBER,

  Defendant.



      BRETTA PIRIE, Attorney for the Defendant, hereby enters her appearance

as counsel for the Defendant, CLAUD R. KOERBER.

      RESPECTFULLY SUBMITTED this 22nd day of October, 2019.


                                     /s/ Bretta Pirie
                                    Assistant Federal Public Defender
